The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kuiken et al., US 2018/0098862 A1, which discloses a prosthetic hand and digits (abstract; drawings), each digit comprising a channel through which a cable passes to cause flexing of finger joints (paragraphs 0030-0031, 0039), the channel at each end having a mouth that is round and outwardly flaring to innately reduce stress concentrations (Figure 7; MPEP § 2125; paragraph 0046), each digit further including a knuckle (MCP) joint, a proximal phalange, a distal (PIP) joint, and a distal phalange at a tip region of the digit (Figures 1A, 1B, 4-5, and 7-8; paragraph 0041).  Regarding claims 4 and 6, cable tension is adjustable by activating the motor 106 or Bowden cable 112 and by replacing the distal spring 706 or the extension spring 702 with one having different spring characteristics (and thus altering cable tension for a given degree of finger flexion; paragraphs 0041-0042, 0049-0050).  Regarding claim 12, attention is directed to paragraph 0041 (“the MCP joint flexes completely before the PIP joint flexes”).  Regarding claim 13, loosening or relaxing of a cable would inherently tend to shift the cable away from an inner side of the respective finger because of reduced inwardly directed forces of the cable toward or against the channel wall.  Regarding claim 15, a curve proximate a mouth has a same radius relative to a circumferential dimension of a phalange (i.e., a radius from the phalange longitudinal axis to the phalange periphery).  Regarding claims 16-17, attention is directed to Applicant’s own definition of “palmar side” on page 5, line 19, of the specification.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the drawings and passages referenced above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiken et al., US 2018/0098862 A1, which lacks mention of a main control printed circuit board, but such was commonly used in the art at the effective date of the present invention and would have been obvious to the ordinary practitioner in order to control the motor 106 based upon signals from electrodes, sensors, and/or switches (paragraph 0006) so as to facilitate user control of the hand prosthesis.
Applicant’s remarks have been considered.  Applicant notes Kuiken et al. paragraphs 0023 and 0040, which indicates that the distal interphalangeal joint “may have a fixed angle of flexion”.  However, nothing in Applicant’s claims requires more than two phalanges for each prosthetic digit; in fact, Applicant’s own Figures 5 and 7-9 appear to involve only knuckle and distal joints (specification: page 4, line 15; page 9, lines 34-36) and are thus very much like the illustrations of Kuiken et al.  Applicant mentions the reduced number of actuators in Kuiken et al. (paragraph 0015), but Applicant likewise teaches a limited number (specification: page 1, line 31; page 7, lines 1-20).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114 (MPEP § 706.07(b)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774